United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DELIVERY CENTER, Milwaukee, WI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1696
Issued: May 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 25, 2009 appellant, through her attorney, filed a timely appeal of the merit
decisions of the Office of Workers’ Compensation Programs dated December 12, 2008 and
May 18, 2009 denying her request to expand her claim to include an injury to her back. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this claim.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that her claim
should be expanded to include the condition of L5-S1 disc herniation; and (2) whether the Office
properly denied authorization for an L5-S1 laminectomy, discectomy and fusion.
On appeal, appellant, through her attorney, contends that the Office’s decisions are
contrary to fact and law.

FACTUAL HISTORY
On April 13, 2008 appellant, then a 59-year-old mail handler, filed a traumatic injury
claim alleging that, on March 25, 2008, while pulling heavy equipment, she sustained a muscle
spasm, a swollen knee and pain down her leg from sciatica. On August 28, 2008 the Office
accepted appellant’s claim for sprain right of knee, sciatica right, tear of medial meniscus of
knee, current -- right and baker’s cyst -- right.
In an April 11, 2008 report, Dr. Patrick Cummings, a Board-certified surgeon, assessed
appellant with internal derangement of her right knee and right radiculopathy secondary to
herniated disc disease at L5-S1.
A lumbar myelogram conducted on August 4, 2008 was interpreted by Dr. Thomas M.
Calvy, a Board-certified radiologist, as showing mild anterior spondylolisthesis of L5 with
respect to S1 with moderate facet arthropathy. Dr. Calvy also noted mild posterior disc
protrusion at the L5-S1 level of two to three millimeter and a mild indentation of the lateral
recesses and foramina.
In an August 12, 2008 report with regard to appellant’s right leg pain, Dr. Patrick
Cummings, a Board-certified orthopedic surgeon, noted that her diagnosis was consistent with
right radiculopathy secondary to degenerative lumbar disc disease with herniation at L5-S1 with
x-ray evidence of facet degeneration and stenosis associated with a mild Grade 1
spondylolisthesis at L5-S1.
In an August 31, 2008 report, Dr. James R. Lloyd, a Board-certified neurosurgeon,
indicated that further evaluations were required to determine if the lower back pain and leg pain
was due to disc disease of appellant’s lumbosacral spine. He noted that he was scheduling her to
undergo nerve conduction velocity studies of her lower extremities as well as a functional
anesthetic discography L3-4, L4-5, L5-S1.
On September 22, 2008 due to appellant’s complaints of right leg radicular pain,
Dr. Robert Purtock, a Board certified anesthesiologist with a subspecialty in pain medicine,
performed a discography. In his operative report, he noted that this was a significantly positive
functional anesthetic discogram and labeled the L5-S1 disc as the disc that is causing the most
significant and probably all of appellant’s back pain and radicular pain.
In a September 30, 2008 report, Dr. Lloyd noted that, for the most part, appellant’s lower
back and right leg discomforts have remained. He noted that review of appellant’s anesthetic
discography L3-4, L4-5, L5-S1 and postprocedure computed tomography scan of her
lumbosacral spine reveals a markedly positive study at the L5-S1 level. Dr. Lloyd opined that
her disc disease at L5-S1 is the cause of her continued symptoms. Given the lack of response to
conservative measures, he opined that surgical intervention is now warranted, specifically L5-S1
laminectomy, discectomy and fusion procedure using carbon fiber interbody fusion cages and
spinal instrumentation with pedicle screw fixation via a minimally invasive approach.
On October 3, 2008 Dr. Lloyd responded to questions from the nurse assigned to
appellant’s case. He noted that his diagnosis was disc herniation L5-S1 and recommended a

2

L5-S1 laminectomy, discectomy and fusion. Dr. Lloyd opined that the disc herniation at L5-S1
was directly caused by the work injury of March 25, 2008.
On October 28, 2008 the Office referred appellant’s file to the Office medical adviser, for
his opinion on whether the L5-S1 laminectomy, discectomy and fusion should be accepted as
due to consequential injuries of her accepted work-related conditions. In a November 5, 2008
report, the Office medical adviser opined that the L5-S1 laminectomy, discectomy and fusion
cannot be considered necessitated by a consequential injury. Furthermore, he noted that he saw
no objective evidence that appellant had a herniated L5-S1 disc. The Office medical adviser
explained that the magnetic resonance imaging (MRI) scan report does not note a herniated disc,
nor does it identify any significant disc disease at L5-S1. He stated that, although the discogram
was interpreted as positive, these examinations have a relatively high rate of false positives and
therefore in the face of a normal MRI scan, should be given less weight in the overall picture.
The Office medical adviser concluded that he did not find objective evidence in the medical
narrative to be convinced that appellant has any degenerative disc disease or disc herniation at
L5-S1.
By decision dated December 12, 2008, the Office denied appellant’s request for the
surgical procedure for a L5-S1 laminectomy, discectomy and fusion.
On March 2, 2009 appellant requested reconsideration.
In a February 3, 2009 report, Dr. Cummings diagnosed residual right knee symptoms
secondary to previous arthroscopic surgery and osteoarthritis and right radiculopathy secondary
to lumbar disc disease at L5-S1 with Grade 1 spondylolisthesis.
By letter to appellant dated March 27, 2009, the Office indicated that the opinion of
Dr. Lloyd was in conflict with the opinion of the Office medical adviser with regard to whether
appellant had sustained a back condition causally related to her federal employment. It noted
that it would refer her for an impartial medical examination.
By letter dated April 3, 2009, the Office referred appellant to Dr. Stephen Robbins, a
Board-certified orthopedic surgeon, for an impartial medical examination. In a May 5, 2009
report, Dr. Robbins stated that her complaints of low back pain are reflective of her preexisting
condition of discogenic change. He found that appellant did not have sciatica and that she was
not a candidate for any type of surgical intervention as it related to this injury. Dr. Robbins
would not recommend surgical intervention for her discogenic changes as he did not believe the
discography was conclusive in this case as it was essentially normal. He opined that appellant
did not sustain any work injury that warranted this type of lumbar procedure and that it would be
best managed with ongoing conservative care. Dr. Robbins stated that the surgical procedure
recommended by Dr. Lloyd has an unpredictable outcome and that appellant did not require any
further treatment for her low back other than a home exercise program. Appellant has not
sustained any permanent partial disability of the lumbar spine as a result of her lumbar strain.
Dr. Robbins also noted that she plateaued in her healing from the lumbar strain that developed as
a result of the injury on March 25, 2008 as of June 25, 2008. He concluded that appellant’s
symptoms are reflective of a preexisting condition and not related to the claimed industrial
injury.

3

By decision dated May 18, 2009, the Office found that the evidence was not sufficient to
accept any additional low back diagnoses, nor was the evidence sufficient to warrant the
authorization of low back surgery under the Federal Employees’ Compensation Act.1
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that a condition not accepted or approved by the Office was
due to an employment injury, she bears the burden of proof to establish that the condition is
causally related to the employment injury.2 Causal relationship is a medical issue and the
medical issue generally required to establish causal relationship is rationalized medical opinion
evidence.3 Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.4 The opinion of the
physician must be based on a complete factual and medical background of the claimant5
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.6
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.7
ANALYSIS -- ISSUE 1
In the instant case, the Office accepted appellant’s claim for sprain of the right knee,
sciatica (right), tear of the medial meniscus of the right knee and right baker’s cyst. However, it
rejected her claim that her work injury resulted in an injury to her back which required surgery.
The Board finds that the Office properly denied appellant’s claim for a work-related back
injury. Dr. Lloyd opined that she sustained a disc herniation at L5-S1 which was directly caused
by the work injury of March 25, 2008, but the Office medical adviser disagreed. The Office
medical adviser disputed Dr. Lloyd’s finding that appellant had a herniated L5-S1 disc and
further stated that he did not believe that she had any significant disc disease at L5-S1. Due to
the conflict between the opinions of her physician, Dr. Lloyd and the Office medical adviser, the
Office properly referred her to an impartial medical examiner, Dr. Robbins, who reported that
1

5 U.S.C. §§ 8101-8193.

2

Jaja K. Asaramo, 55 ECAB 200 (2004).

3

John J. Montoya, 54 ECAB 306 (2003).

4

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

5

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

6

Judy C. Rogers, 54 ECAB 693 (2003).

7

Darlene Kennedy, 57 ECAB 414 (2006).

4

appellant’s complaints of low back pain were reflective of her preexisting condition of
discogenic change. Dr. Robbins opined that appellant did not sustain any work-related
aggravation or acceleration, noting that the discography was essentially normal. He further
found that she had not sustained any permanent partial disability of the lumbar spine as a result
of her lumbar strain and concluded that her current symptoms were reflective of a preexisting
condition and the natural progression of the underlying condition without contribution by the
employment injury.
When a case is referred to an impartial medical examiner to resolve a conflict in
evidence, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.8 The Board finds that, the report of the
impartial medical examiner, Dr. Robbins constitutes the special weight of the evidence. The
medical report of Dr. Robbins is well reasoned and well rationalized and establishes that
appellant did not sustain an L5-S1 disc herniation causally related to her accepted employment
injury.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of the Act9 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which the Office considers likely to cure, give relief,
reduce the degree of the period of disability or aid in lessening the amount of the monthly
compensation.10 In interpreting this section of the Act, the Board has recognized that the Office
has broad discretion in approving services provided under the Act. The Office has the general
objective of ensuring that an employee recovers from his injury to the fullest extent possible in
the shortest amount of time. It has discretion in choosing means to achieve this goal. The only
limitation on the Office’s authority is that of reasonableness.
For a surgery to be authorized, a claimant must submit evidence to show that the
requested procedure is for a condition causally related to the employment injury and that it is
medically warranted. Both of these criteria must be met in order for the Office to authorize
payment.11
ANALYSIS -- ISSUE 2
As the Board has determined that appellant has not established that she sustained a back
injury causally related to her accepted injury, the Office was within its discretion when it denied
authorization for appellant’s L5-S1 laminectomy, discectomy and fusion.12
8

Id.

9

5 U.S.C. § 8103.

10

Id., D.A., 61 ECAB __ (Docket No. 09-936, issued January 13, 2010).

11

R.C., 58 ECAB 238 (2006).

12

Cathy B. Mullin, 51 ECAB 331 (2000).

5

CONCLUSION
The Board finds that the Office properly determined that appellant’s claim should not be
expanded to include an L5-S1 disc herniation and was within its discretion when it properly
denied authorization for an L5-S1 laminectomy, discectomy and fusion.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 18, 2009 and December 12, 2008 are affirmed.
Issued: May 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

